Exhibit 10.1

 

Execution Version

 



 

VOTING AGREEMENT

 

AGREEMENT (this “Agreement”), dated as of February 24, 2018 between Spectrum
Brands Holdings, Inc., a Delaware corporation (the “Company”), and HRG Group,
Inc., a Delaware corporation (“Stockholder”).

 

WHEREAS, in order to induce the Company to enter into an Agreement and Plan of
Merger, dated as of the date hereof (the “Merger Agreement”), by and among the
Company, Stockholder, HRG SPV Sub I, Inc., a Delaware corporation, and HRG SPV
Sub II, LLC, a Delaware limited liability company, Stockholder has agreed to
enter into this Agreement with respect to all shares of common stock, par value
$0.01 per share, of the Company that Stockholder beneficially owns (the
“Shares”).

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Article 1
Voting

 

Section 1.01. Voting. Stockholder hereby agrees to vote or exercise its right to
consent with respect to all Shares that Stockholder is entitled to vote at the
time of any vote or action by written consent to approve and adopt the Merger
Agreement, the Merger and all agreements related to the Merger and any actions
related thereto at any meeting of the stockholders of the Company (including any
proposal to adjourn or postpone such meeting of the stockholders of the Company
to a later date), and at any adjournment or postponement thereof, at which such
Merger Agreement and other related agreements, or such other actions related
thereto, are submitted for the consideration and vote of the stockholders of the
Company. Stockholder hereby agrees that it will not vote any Shares in favor of,
or consent to, and will vote against and not consent to, the approval of any (i)
Acquisition Proposal, (ii) reorganization, recapitalization, liquidation or
winding-up of the Company or any other extraordinary transaction involving the
Company, (iii) action, proposal, transaction or agreement that would reasonably
be expected to result in a breach in any respect of any covenant, representation
or warranty or any other obligation or agreement of the Company contained in the
Merger Agreement or Stockholder contained in this Agreement or (iv) action,
proposal, transaction or agreement, the consummation of which would frustrate
the purposes, or prevent, delay or otherwise adversely affect the consummation
of the transactions contemplated by the Merger Agreement.

 

Section 1.02. Shares. Stockholder hereby agrees that it will not sell any of its
Shares or become the beneficial owner of any additional shares of the Company
prior to the consummation of the Merger.

 

 



Article 2
Representations and Warranties

 

Stockholder represents and warrants to the Company in Sections 2.01 through 2.05
that:

 

Section 2.01. Authorization. Stockholder is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Delaware.
The execution, delivery and performance by Stockholder of this Agreement and the
consummation by Stockholder of the transactions contemplated hereby are within
the powers of Stockholder and have been duly authorized by all necessary action.
This Agreement has been duly and validly executed and delivered by Stockholder
and assuming due execution and delivery by the Company, this Agreement
constitutes a valid and binding Agreement of Stockholder enforceable against it
in accordance with its terms.

 

Section 2.02. Non-Contravention. The execution, delivery and performance by
Stockholder of this agreement and the consummation of the transactions
contemplated hereby do not and will not (i) violate the certificate of
incorporation or bylaws of Stockholder, (ii) violate any applicable law, rule,
regulation, judgment, injunction, order or decree, (iii) require any consent or
other action by any Person under, constitute a default under, or give rise to
any right of termination, cancellation or acceleration or to a loss of any
benefit to which Stockholder is entitled under any provision of any agreement or
other instrument binding on Stockholder or (iv) result in the imposition of any
Lien (other than pursuant to this Agreement) on any asset of Stockholder
(including the Shares), except in the case of each of clauses (i) through (iv)
as would not, individually or in the aggregate, reasonably be expected to
prevent, delay or otherwise adversely affect the performance by Stockholder of
its obligations hereunder or prevent, delay or otherwise adversely affect the
consummation of the transactions contemplated by this Agreement. For the
avoidance of doubt, Stockholder makes no representation or warranty pursuant to
this Section 2.02 with respect to the consummation of the Merger or any
consequences thereof.

 

Section 2.03. Ownership of Shares. Stockholder is the beneficial owner of the
Shares, free and clear of any Lien and any other limitation or restriction
(including any restriction on the right to vote or otherwise dispose of the
Shares), other than transfer restrictions of general applicability as may be
provided under the Securities Act or “blue sky” laws of the various states of
the United States. None of the Shares is subject to any voting trust or other
agreement or arrangement with respect to the voting of such Shares. Except
pursuant to this Agreement and the Merger Agreement, Stockholder has not entered
into any contract granting another Person any contractual right or obligation to
purchase or otherwise acquire any of the Shares. As of the date hereof, no
proxies have been given by Stockholder in respect of any or all of the Shares
other than proxies which have been validly revoked prior to the date hereof.

2

 



 Section 2.04. Total Shares. As of the date hereof, Stockholder beneficially
owns the Shares set forth on the signature page hereto. Except for the Shares
set forth on the signature page hereto, Stockholder does not beneficially own
any (i) shares of capital stock or voting securities of the Company, (ii)
securities of the Company convertible into or exchangeable or exercisable for
shares of capital stock or voting securities or other equity interests of the
Company or (iii) options or other rights to acquire from the Company any shares
of capital stock or voting securities or other equity interests of the Company
or securities convertible into or exchangeable or exercisable for shares of
capital stock or voting securities or other equity interests of the Company.

 

Section 2.05. Finder’s Fees. Except as provided in the Merger Agreement, no
investment banker, broker, finder or other intermediary is entitled to a fee or
commission from the Company in respect of this Agreement based upon any
arrangement or agreement made by or on behalf of Stockholder.

 

Section 2.06. Representations and Warranties of the Company. The Company is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of Delaware. The Company represents and warrants to Stockholder
that: (a) the execution, delivery and performance by the Company of this
Agreement and the consummation by the Company of the transactions contemplated
hereby are within the corporate powers of the Company and have been duly
authorized by all necessary corporate action and (b) this Agreement has been
duly and validly executed and delivered by the Company and assuming due
execution and delivery by Stockholder, this Agreement constitutes a valid and
binding Agreement of the Company enforceable against it in accordance with its
terms.

 

Article 3
Covenants of Stockholder

 

Stockholder hereby covenants and agrees that:

 

Section 3.01 No Proxies for or Encumbrances on or Transfer of Shares.
Stockholder shall not, without the prior written consent of the Company,
directly or indirectly, (i) grant any proxies or enter into any voting trust or
other agreement or arrangement with respect to the voting of any Shares or (ii)
sell, assign, transfer, encumber or otherwise dispose of, directly or
indirectly, or enter into any contract, option or other arrangement or
understanding with respect to the direct or indirect sale, assignment, transfer,
encumbrance or other disposition of (collectively, “Transfer”), any Shares
during the term of this Agreement; provided that, (x) Stockholder may Transfer
Shares to an Affiliate of Stockholder so long as such Affiliate delivers to the
Company prior to such Transfer a written undertaking, in a form reasonably
satisfactory to the Company, that it will be bound by the terms of this
Agreement and (y) the foregoing shall not apply to any

3

 

pledge of the Shares under Stockholder’s existing margin loan agreement (as may
be extended or replaced to the extent permitted under the Merger Agreement).

 

Section 3.02 Non-Solicitation.

 

(a)            Stockholder shall not, shall cause each of its Subsidiaries not
to, and shall not authorize or permit any of its Representatives to, directly or
indirectly, (i) solicit, initiate or knowingly encourage, induce or facilitate
any Acquisition Proposal or any inquiry, proposal or offer that may reasonably
be expected to lead to an Acquisition Proposal, (ii) furnish any nonpublic
information regarding the Company or afford access to the Company’s business,
properties, assets, books or records to, or otherwise knowingly cooperate in any
way with, any Third Party that is reasonably expected to make, or is otherwise
seeking to make, or has made, an Acquisition Proposal, or (iii) participate in
any discussions or negotiations with any Third Party that is reasonably expected
to make, or has made, an Acquisition Proposal, regarding an Acquisition
Proposal; provided that, notwithstanding anything to the contrary in this
Agreement, any such Person may (A) seek to clarify the terms and conditions of
any inquiry, proposal or offer to determine whether such inquiry, proposal or
offer may reasonably be expected to lead to a Superior Proposal (it being
understood that any such communications with any such Third Party shall be
limited to the clarification of the original inquiry or proposal made by such
Third Party and shall not include (x) any negotiations or similar discussions
with respect to such inquiry, proposal or offer or (y) such Person’s view or
position with respect thereto) and (B) inform any Person that makes an
Acquisition Proposal of the restrictions imposed by the provisions of this
Section 3.02. Stockholder shall promptly (but in any event within one (1)
Business Day) advise the Company of any Acquisition Proposal received by
Stockholder, the material terms and conditions of any such Acquisition Proposal
(including any material changes thereto) and the identity of the Person making
any such Acquisition Proposal. Without limiting the foregoing, it is agreed
that, if any Representative of Stockholder or any of its Subsidiaries takes any
action that would constitute a breach of this Section 3.02 if it were authorized
or permitted by Stockholder, such action shall constitute a breach of this
Section 3.02 by Stockholder, whether or not such action shall have been
authorized or permitted by Stockholder or any of its Subsidiaries, unless such
Representative has agreed (in any capacity) in a writing enforceable by such
party not to take any such action. Notwithstanding the restrictions set forth
above in this Section 3.02(a), in the event that Stockholder receives, after the
date of this Agreement and prior to obtaining the Saturn Stockholder Approval, a
bona fide written Acquisition Proposal that did not result from any breach of
this Section 3.02 and that the board of directors of the Company determines in
good faith (after consultation with outside counsel and a financial advisor of
nationally recognized reputation) to be, or to be reasonably expected to lead
to, a Superior Proposal, Stockholder may (1) engage in negotiations with,
furnish any information with respect to the Company and its Subsidiaries to, and
afford access to the business, properties, assets, books or records of the
Company and its Subsidiaries to, the Person or

4

 

group (and their respective Representatives) making such Acquisition Proposal;
provided, that prior to furnishing any such information, Stockholder (x)
receives from such Person or group an executed confidentiality agreement
containing terms and restrictions that are customary for confidentiality
agreements executed in similar circumstances and (y) provides prior written
notice to the Company; provided, further, that all such information is provided
or made available to the Company (to the extent not previously provided or made
available) substantially concurrently with it being provided or made available
to such Third Party.

 

(b)            Notwithstanding anything herein to the contrary, Section 3.02(a)
shall not prohibit or limit Stockholder from taking any action (or inaction)
that would not constitute a breach by Stockholder pursuant to Section 5.3 of the
Merger Agreement.

 

(c)            Stockholder agrees that, without the prior written consent of the
Company, neither it nor any of its Affiliates shall purchase, directly or
indirectly, any shares of Saturn Common Stock or securities of the Company
convertible into or exchangeable or exercisable for shares of Saturn Common
Stock.

 

Section 3.03 Waiver of Certain Actions. Stockholder hereby agrees not to
commence or participate in, and to take all reasonable actions to opt out of any
class in any class action with respect to, any Action, derivative or otherwise,
against the Company or any of its Affiliates, Subsidiaries or successors (a)
challenging the validity of, or seeking to enjoin or delay the operation of, any
provision of this Agreement or the Merger Agreement (including any claim seeking
to enjoin or delay the Closing) or (b) to the fullest extent permitted under
Law, alleging a breach of any duty of the board of directors of the Company in
connection with the Merger Agreement, this Agreement or the transactions
contemplated thereby or hereby. Notwithstanding the foregoing, this Section 3.03
shall not apply to limit in any respect the right or ability of a party hereto
to enforce the provisions of this Agreement or the Merger Agreement.

 

Article 4
Miscellaneous

 

Section 4.01. Other Definitional and Interpretative Provisions. Unless specified
otherwise, in this Agreement the obligations of any party consisting of more
than one Person are joint and several. The words “hereof”, “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
captions herein are included for convenience of reference only and shall be
ignored in the construction or interpretation hereof. References to Sections are
to Sections of this Agreement unless otherwise specified. Any singular term in
this Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without

5

 

limitation”, whether or not they are in fact followed by those words or words of
like import. “Writing”, “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any agreement or contract are to that agreement or contract
as amended, modified or supplemented from time to time in accordance with the
terms hereof and thereof. References to any Person include the successors and
permitted assigns of that Person. References from or through any date mean,
unless otherwise specified, from and including or through and including,
respectively. “Acquisition Proposal” and “Superior Proposal” as used in this
Agreement shall mean an Acquisition Proposal in respect of the Company.

 

Section 4.02. Further Assurances. The Company and Stockholder will each execute
and deliver, or cause to be executed and delivered, all further documents and
instruments and use its reasonable best efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws and regulations, to consummate and make
effective the transactions contemplated by this Agreement.

 

Section 4.03. Amendments; Termination. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement or, in the
case of a waiver, by the party against whom the waiver is to be effective. This
Agreement and all obligations of the parties hereunder shall automatically
terminate upon the earliest to occur of (a) the mutual written consent of the
parties hereto, (b) the Effective Time and (c) the termination of the Merger
Agreement in accordance with its terms.

 

Section 4.04. Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense.

 

Section 4.05. Successors and Assigns; No Third-Party Rights. The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns; provided that no party may
assign, delegate or otherwise transfer any of its rights or obligations under
this Agreement without the consent of the other parties hereto. Nothing in this
Agreement is intended to confer on any Person (other than the parties hereto and
their respective successors and assigns) any rights or remedies of any nature.

 

Section 4.06. Governing Law. This Agreement and any claim, controversy or
dispute arising under or related thereto, the relationship of the parties
hereto, and/or the interpretation and enforcement of the rights and duties of
the parties hereto, whether arising at law or in equity, in contract, tort or
otherwise, will be governed by, and construed and interpreted in accordance
with, the laws of the State of Delaware, without regard to its rules regarding
conflicts of law to the extent that the application of the laws of another
jurisdiction would be required thereby.

6

 



Section 4.07. Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective when each party hereto shall have received
counterparts hereof signed by all of the other parties hereto. Until and unless
each party has received a counterpart hereof signed by the other party hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).

 

Section 4.08. Severability. If any term, provision or covenant of this Agreement
is held by a court of competent jurisdiction or other authority to be invalid,
void or unenforceable, the remainder of the terms, provisions and covenants of
this Agreement shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.

 

Section 4.09. Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement is not performed
in accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof in addition to any other remedy to
which they are entitled at law or in equity.

 

Section 4.10. Capitalized Terms. Capitalized terms used but not defined herein
shall have the respective meanings set forth in the Merger Agreement.

 

7

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

  SPECTRUM BRANDS HOLDINGS, INC.           By: /s/ Nathan Fagre      Name:
Nathan Fagre     Title: Senior Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

  HRG GROUP, INC.           By: /s/ Ehsan Zargar      Name: Ehsan Zargar    
Title: Executive Vice President, General Counsel, Chief Operating Officer and
Corporate Secretary

 

 

 

 

Class of Stock

Shares Owned

    Common 34,339,752                    

 

 



 

